UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7637



CLARENCE ROULHAC, JR.,

                                              Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-160)


Submitted:   January 23, 2001              Decided:   February 8, 2001


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Roulhac, Jr., Appellant Pro Se. Richard Bain Smith, As-
sistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clarence Roulhac, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Roulhac v. Baskerville,

No. CA-00-160 (E.D. Va. Nov. 3, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2